United States Court of Appeals
                                                                     Fifth Circuit
                                                                   F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                                                                   March 27, 2006
                         FOR THE FIFTH CIRCUIT
                         _____________________                Charles R. Fulbruge III
                                                                      Clerk
                              No. 05-30580
                            Summary Calendar
                         _____________________

JOHN E. MCINTOSH, JR.,
                                                  Plaintiff - Appellant,

                                  versus

JO ANNE B. BARNHART, COMMISSIONER OF SOCIAL SECURITY,

                                             Defendant - Appellee.
__________________________________________________________________

           Appeal from the United States District Court
               for the Western District of Louisiana
                       USDC No. 5:04-CV-1020
_________________________________________________________________

Before JOLLY, DAVIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Appellant McIntosh claims error in the Commissioner’s denial

of Social Security disability insurance benefits and supplemental

security   income   based   on   the   finding   that   McIntosh   is    “not

disabled.”     McIntosh argues specifically that the ALJ failed to

consider record evidence that McIntosh suffers from either an

“organic mental disorder” (Listing 12.02) or “chronic affective

disorder” (Listing 12.04), either of which would qualify him for

benefits and supplemental income.




*
 Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     On appeal, we review the record for substantial evidence

supporting the finding that McIntosh is “not disabled.”             Carey v.

Apfel, 230 F.3d 131, 135 (5th Cir. 2000).               After reviewing the

record, we affirm for the reasons articulated by the District

Court, namely:

     1.   McIntosh   did     not   meet   the   threshold   requirement    of

          Listing    12.02    that   the     claimant    show   a   medically

          documented history of a chronic organic mental disorder.

          As the District Court wrote, the record evidence at best

          suggests the mere possibility of such a disorder; it is

          far from demonstrative of one.

     2.   Assuming   McIntosh      met    the   threshold   requirement    for

          either or both Listing 12.02 and Listing 12.04, he has

          failed to satisfy any of the three additional criteria.

          a.     McIntosh    has   not    proved   “repeated    episodes    of

                 decompensation, each of extended duration.”               The

                 District Court correctly held that the personality

                 conflicts that occasionally led to McIntosh’s job

                 losses do not rise to the level of a loss of

                 adaptive functioning sufficient to constitute an

                 episode of decompensation.

          b.     McIntosh has not proved “a residual disease process

                 that has resulted in such marginal adjustment that

                 even a minimal increase in mental demands or change

                 in the environment would be predicted to cause the

                                     2
     individual      to        decompensate.”                Evaluations

     suggesting     that       McIntosh    is       better    suited   to

     independent rather than group work are insufficient

     to meet this demanding standard.

c.   McIntosh has not proved a “current history of one

     or more years’ inability to function outside a

     highly     supportive       living    arrangement,         with   an

     indication     of     continued        need       for     such    an

     arrangement.”        The District Court correctly noted

     that McIntosh, despite living with his parents,

     “appears to have taken care of almost all of his

     personal needs and made substantial contributions

     to   the    household       without        a    high    degree    of

     supervision.”

                                                               AFFIRMED.




                           3